Gest, J.,
The question in this case is whether a bequest to a great-nephew who predeceased the testatrix is saved from lapse in favor of his issue by force of section 15 (b) of the Wills Act. We are of opinion that the auditing judge correctly decided this question in the negative.
It is true, as argued by the learned counsel for the exceptants, that the word “children” in wills is sometimes construed to include grandchildren, but this is done where a consideration of the whole will leads to such a conclusion, as in Campbell’s Estate, 202 Pa. 459; Joyce’s Estate, 273 Pa. 404, and Lewis’s Estate, 30 Dist. R. 541; for, as a general rule, the word “children” in wills has its ordinary meaning: McGlensey’s Estate, 37 Pa. Superior Ct. 514; Burk’s Estate, 21 Dist. R. 357. In the present case, so far as the language of the will itself throws any light on the intention of the testatrix, it favors our interpretation of it, for when the testatrix, in the third clause of her will, bequeathed $1000 to her great-nephew, she is careful to add “or in case of his death to his children,” which substitutionary gift is omitted in connection with the bequest under discussion, and this at least shows that she had the contingency of her great-nephew’s death before her clearly in mind when she wrote her will. It was admitted by the learned counsel for the exceptants that the word “further” in connection with the latter gift has no explanatory force.
We are, however, concerned here with the construction of a statute, and it is argued that the word “child” in such cases has been interpreted to include grandchildren, Eshleman’s Appeal, 74 Pa. 42, being cited, in which section 15 of the Act of April 8, 1833, P. L. 319, Purd., 2002, was construed in this way. *300This statute provided that when advancements have been made to a child of the intestate, his distributive share should be reduced accordingly, and in Eshle'man’s Appeal it was held that the share of a grandchild, who had been advanced by the intestate, should be likewise reduced. In this case the intestate left a daughter to survive him, so that the grandson took by representation through his father, while in Person’s Appeal, decided on the same day, and reported in the same volume, page 121, the intestate had advanced two of his children and left only grandchildren. It was there held that the act relative to advancements did not apply, because the grandchildren all took in their own right per capita. However, in Storey’s and Boyd’s Appeal, 83 Pa. 89, the doctrine of Eshléman’s Appeal was extended to a case where no children survived and some of the grandchildren had been advanced. A comparison of these cases will show the difficulties arising in this construction of the statute, some of which have been removed in the revision of 1917, section 22 of the Intestate Act; and the great weight of authority in this and other jurisdictions is that the words “child” or “children” in a statute are restricted to their normal meaning of immediate offspring, unless, in exceptional cases, the consideration of the statute as a whole demonstrates that the legislature used them in the wider signification. This is certainly not the case here, as the auditing judge clearly shows in his adjudication by his comparison of this clause (b) of section 15 of the Wills Act with clause (a) immediately preceding it.
The exceptions are dismissed and the adjudication confirmed absolutely.